People v Reyes (2016 NY Slip Op 03022)





People v Reyes


2016 NY Slip Op 03022


Decided on April 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2015-01497

[*1]The People of the State of New York, respondent,
vEdwin A. Reyes, appellant. (S.C.I. No. 1476/14) Mark Diamond, New York, NY, for appellant.


Thomas J. Spota, District Attorney, Riverhead, NY (Rosalind C. Gray of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Camacho, J.), rendered July 9, 2014, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Suffolk County, for resentencing in accordance herewith.
As the People correctly concede, the County Court improperly sentenced the defendant without first obtaining a presentence report (see CPL 390.20[1]; People v O'Dell, 105 AD2d 987, 987). Contrary to the People's contention, the circumstances of this case do not render resentencing unnecessary (see People v O'Dell, 105 AD2d at 987).
The defendant's remaining contention is unpreserved for appellate review (see People v Deal, 115 AD3d 975, 976) and, in any event, without merit (see People v Nieves, 2 NY3d 310, 316; People v Margillo, 69 AD3d 655, 656).
BALKIN, J.P., ROMAN, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court